Case
 Case1:21-cv-02243-LKG
      1:21-cv-02243-LKG Document
                         Document1-1
                                  2 Filed
                                     Filed09/01/21
                                           09/01/21 Page
                                                     Page12ofof58
Case
 Case1:21-cv-02243-LKG
      1:21-cv-02243-LKG Document
                         Document1-1
                                  2 Filed
                                     Filed09/01/21
                                           09/01/21 Page
                                                     Page23ofof58
Case
 Case1:21-cv-02243-LKG
      1:21-cv-02243-LKG Document
                         Document1-1
                                  2 Filed
                                     Filed09/01/21
                                           09/01/21 Page
                                                     Page34ofof58
Case
 Case1:21-cv-02243-LKG
      1:21-cv-02243-LKG Document
                         Document1-1
                                  2 Filed
                                     Filed09/01/21
                                           09/01/21 Page
                                                     Page45ofof58
Case
 Case1:21-cv-02243-LKG
      1:21-cv-02243-LKG Document
                         Document1-1
                                  2 Filed
                                     Filed09/01/21
                                           09/01/21 Page
                                                     Page56ofof58
